Honorable John D. Reed              Opinion No. O-5176
Commissioner
Bureau of Labor Statistics          Re:   Penalty for viola-
Austin, Texas                             tlon of Article 1577,
                                          Penal Code, as amended.
Dear Sir:
          This Is with reference to your letter of April 2,
1943, reading in part as follows:
         'Article 5181, R.C.S., and Article 1573 through
    1578a, P.C., commonly referred to as the Child Labor
    Law, is placed under the jurisdiction of this Depart-
    ment for enforcement.
          'Article 5181, R.C.S., and Article 1577, P.C.,
    set out procedures and conditions under which a
    permit may be granted by a county judge to children
    between the ages of 12 and 15 years to enter emplog-
    ment.
         "Articles 1573, 1574, 1575, and 1576 set out
    certain prohibited occupations and Article 1578a, P.C.,
    names certain exceptions to the Act.
         "In order to properly carry out the provisions of
    this Act, will you please advise me whether OF not it
    is necessary for an employer of children between the
    ages of 12 and 15 to have posted In his place of busi-
    ness a permit for employment of said minor. If the
    posting of this permit is required what is,,thepenalty
    for failure to comply with said provision?
            Article 1577, Penal Code, as amended, reads as
follovs:
         "Upon application being made to the County Judge
    of any county in which any child over the age of twelve
    years shall reside, the earnings of which child are
    necessary for the support of Itself, Its mother when
    widowed or in needy circumstances, invalid father, or
    of other children younger than the child for whom the
    permit is sought, the said County Judge may upon the
Honorable John D. Reed, Commissioner, page 2 (O-5176)


    affidavit of such child or its parents or guardian,
    that the child for whom the permit is sought is over
    twelve years of age, that the said child has completed
    the fifth grade In a public school, OF Its equivalent,
    that it shall not be employed in OF around any mill,
    factory, workshop, OF other place where dangerous
    machinery is used, nor In any mine, quarry or other
    place where explosives are used, or where the moral
    or physical condition of such child is liable to be
    injured, and that the earnings of such child are neces-
    sary for the support of such invalid parent, widowed
    mother or mother in needy circumstances, or of younger
    children, and that such support cannot be obtained in
    any other manner, and that suitable employment has
    been obtained for such child, which affidavit shall be
    accompanied by the certificate of a licensed physician
    showing that such child Is physically able to perform
    the work or labor for which the permit is sought; Issue
    a permit for such child to enter such employment. Every
    person, firm OP corporation employing any such child
    between the ages of twelve years and fifteen years shall,
    post In a conspicuous place where such child is employed,
    the permit issued by the County Judge; provided that no
    permit shall be Issued for a longer period than twelve
    months, but may be renewed from time to time upon satis-
    factory evidence being produced that the conditions
    under which the former permit was Issued still exists,
    and that no physical or moral Injury has resulted to
    such child by reason of its employment. In every case
    where a permit is sought for any child between the ages
    of twelve years and fifteen years, the parent, guardian
    or other person in charge or control  of such child shall
    appear before the County Judge in person with such child
    for whom a permit is sought before such permit shall be
    issued. Nothing In this Act shall prevent the working
    of school children of any age from June 1 to September 1
    of each .year except that they shall not be permitted to
    work In factory, mill, workshop, and the places men-
    tioned In Sections 2 and 5 of this Act (Article 1574 and
           nor shall their hours of labor conflict with Sec-
    ~?~~)~ of this Act (Article 1576)."
          Substantially the same provisions are found in
Article 5181, Revised Civil Statutes of 1925.
          We have carefully examined the statutes and have
been unable to find any statute prescribing a penalty for
the violation ofthose acts and omissions denounced In the
above quoted Article.
Honorable John D. Reed, Commissioner, page 3 (O-5176)


              Article 3 of the Penal Code provides:
              #In order that the system of penal~law In force
         in this State may be complete within Itself, and that
         no system of foreign laws, written or unwritten, may
         be appealed to, It is declared that no person shall
         be punished for any act or omission, unless the same
         Is made a penal offense, and a penalty Is affixed
         thereto by the written law of this State."
          Unless the law makes an act or omission an offense,
and affixes thereto a penalty, such act OP omission cannot
be punished.' Rogers v. State 8 Cr. R. 401; Smith v. State,
7 Cr. R. 286; Rail v. State, $0 Cr. R. 109, 188 S.W. 1002.
          While the above quoted Article 1577 requires the
posting of the permit therein described, you are advised
that the Legislature has failed to prescribe a penalty for
failure to comply with the provisions of said article.
                                     Yours very truly
                                ATTORNEY 5BNBRAL OF TEXAS

                                By   s/ E. 0. PHARR
                                        E, (1.Pharr
APPROVED APR. 19, 1943                    Asslatant
s/ OERALD C. MANN
ATTORNEY OBNBRAL OF TEXAS
                                APPROVED Oplnlon Committee
EffPrdb-amm
                                By   B.W.B. Chairman
F.C.O.